Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahyar (US 10,671,854).
Regarding claim 1, Mahyar discloses: 
one or more processors; and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising:
Mahyar, col 24, lines 25-35 The data storage 1020 may store computer-executable code, instructions, or the like that may be loadable into the memory 1004 and executable by the processor(s) 1002 to cause the processor(s) 1002 to perform or initiate various operations. The data storage 1020 may additionally store data that may be copied to memory 1004 for use by the processor(s) 1002 during the execution of the computer-executable instructions. Moreover, processor(s) 1002 may be stored initially in memory 1004, and may ultimately be copied to data storage 1020 for non-volatile storage.

accessing content information associated with a media item; determining a plurality of content categories based on the content information; analyzing the content information based on the plurality of content categories; and generating a content advisory recommendation based on the analyzing of the content information.
Mahyar, col 2, lines 20-35 Content ratings for digital content may include categories and/or classifications that represent the content of, for example, a video, a song, or other digital content. For example, a movie may have a content rating assigned by Amazon Maturity Ratings, the Motion Picture Association of America (MPAA), or another rating entity, that may indicate to a consumer the suitability of content in the movie for certain audiences. For example, Amazon Maturity Ratings may include categories or classifications of "Kids" for all audiences, "Older Kids" for children 7 years of age or older, "Teens" for consumers 13 years of age or older, "Young Adults" for consumers 16 years of age or older, and "Adults" for consumers 18 years of age or older. In another example, MPAA ratings may include ratings such as "G" for general audiences, "PG" for parental guidance suggested, "PG-13" for parents strongly cautioned (e.g., some material may be inappropriate for children under 13, etc.), "R" for restricted (e.g., under 17 requires accompanying parent or guardian, etc.), "NC-17" for adults only, and the like.
	Mahyar, col 2, lines 50-60, Content ratings may reflect the content or material for which the rating is assigned. For example, action movies that include nudity or violence may be assigned a rating of R by the MPAA, whereas a children's animation film may be assigned a nudity, sentiment, themes, language, violence, and/or other factors may be considered in determining content ratings.
Examiner Note: Factors interpreted as categories, for example, see specification paragraph 16. 
Regarding claim 2, Mahyar discloses wherein the content information comprises video content and audio content.
	Mahyar, abstract, Systems, methods, and computer-readable media are disclosed for systems and methods for intelligent content rating determination. Example methods include determining presence of a first feature in a first frame of a video using an object recognition algorithm, determining presence of a second feature in an audio file associated with the video using an audio processing algorithm, and determining presence of a third feature in a text file associated with the video using a natural language processing algorithm. Certain embodiments may include generating a predicted content rating for the video using a machine learning model, where the predicted content rating is based at least in part on the first feature, the second feature, and the third feature, and using feedback data for the predicted content rating to retrain the machine learning model.
Regarding claim 3, Mahyar discloses wherein the content information comprises captions.  
Mahyar, col 3, lines 35-45, This disclosure relates to, among other things, devices, systems, methods, computer-readable media, techniques, and methodologies for intelligent content rating determination using multi-tiered machine learning. Certain embodiments automatically determine content ratings for digital content using, for example, analysis of audio, video, and text (e.g., closed captioning, synopses, metadata, etc.) components of digital content, 
Regarding claim 4, Mayyar discloses wherein the content information comprises metadata.
	Mahyar, col 3, lines 35-45, This disclosure relates to, among other things, devices, systems, methods, computer-readable media, techniques, and methodologies for intelligent content rating determination using multi-tiered machine learning. Certain embodiments automatically determine content ratings for digital content using, for example, analysis of audio, video, and text (e.g., closed captioning, synopses, metadata, etc.) components of digital content, such as a movie, video, song, or other digital content. Certain embodiments determine predicted content ratings using machine learning and other methodologies.
Regarding claim 5, Mahyar discloses wherein the analyzing of the content information is based on one or more of artificial intelligence techniques, natural language processing techniques, and automated video processing techniques.
	Mahyar, col 10, lines 20-40 The text processing module(s) 340 may be configured to analyze and/or process text content, such as text received from an audio-to-text transcription provided by the audio processing module(s) 330, subtitles associated with content, content summaries or synopses, chapter or section titles or descriptions, and/or other data or metadata associated with content. The text processing module(s) 340 may include one or more natural language processing modules or algorithms and may be configured to detect or determine the presence of features such as certain words or phrases, themes, sentiment, topics, and/or other features. The text processing module(s) 340 may be configured to perform semantic role labeling, semantic parsing, or other processes configured to assign labels to words or phrases in a sentence that indicate the respective word or phrase's semantic role in a sentence, such as object, artificial intelligence based process. Text processing module(s) 340 may include one or more algorithms configured to detect a meaning of text-based sentences.  
Regarding claim 6, Mahyar discloses wherein the analyzing of the content information comprises generating a plurality of values for the plurality of content categories.
Mahyar, col 2, lines 50-60, Content ratings may reflect the content or material for which the rating is assigned. For example, action movies that include nudity or violence may be assigned a rating of R by the MPAA, whereas a children's animation film may be assigned a rating of PG. Likewise, television programs with certain types of scenes, language, or themes may be assigned a rating by an entity based on the content presented in the television program. Factors such as nudity, sentiment, themes, language, violence, and/or other factors may be considered in determining content ratings.
Regarding claim 7, Mahyar discloses wherein the content advisory recommendation includes at least one of a movie rating and a television rating.
Mahyar, col 2, lines 15-45, Content ratings for digital content may include categories and/or classifications that represent the content of, for example, a video, a song, or other digital content. For example, a movie may have a content rating assigned by Amazon Maturity Ratings, the Motion Picture Association of America (MPAA), or another rating entity, that may indicate to a consumer the suitability of content in the movie for certain audiences. For example, Amazon Maturity Ratings may include categories or classifications of "Kids" for all audiences, "Older Kids" for children 7 years of age or older, "Teens" for consumers 13 years of age or older, "Young Adults" for consumers 16 years of age or older, and "Adults" for consumers 18 years of age or older. In another example, MPAA ratings may include ratings such as "G" for general TV-Y" for appropriate for all children, "TV-Y7" for children age 7 and above, "TV-G" for suitable for all ages, "TV-PG" for some material may be unsuitable for children, "TV-14" for some material unsuitable for children under 14, "TV-MA" for programming designed to be viewed by adults or children older than 17, etc. In another example, audio content, such as music, may have content ratings such as "Parental Advisory," "Edited," and so forth to reflect the content of the audio.
Regarding claim 8, Mahyar discloses:
accessing content information associated with a media item; determining a plurality of content categories based on the content information; analyzing the content information based on the plurality of content categories; and generating a content advisory recommendation based on the analyzing of the content information.
Mahyar, col 2, lines 20-35 Content ratings for digital content may include categories and/or classifications that represent the content of, for example, a video, a song, or other digital content. For example, a movie may have a content rating assigned by Amazon Maturity Ratings, the Motion Picture Association of America (MPAA), or another rating entity, that may indicate to a consumer the suitability of content in the movie for certain audiences. For example, Amazon Maturity Ratings may include categories or classifications of "Kids" for all audiences, "Older Kids" for children 7 years of age or older, "Teens" for consumers 13 years of age or older, "Young Adults" for consumers 16 years of age or older, and "Adults" for consumers 18 years of age or older. In another example, MPAA ratings may include ratings such as "G" for general 
	Mahyar, col 2, lines 50-60, Content ratings may reflect the content or material for which the rating is assigned. For example, action movies that include nudity or violence may be assigned a rating of R by the MPAA, whereas a children's animation film may be assigned a rating of PG. Likewise, television programs with certain types of scenes, language, or themes may be assigned a rating by an entity based on the content presented in the television program. Factors such as nudity, sentiment, themes, language, violence, and/or other factors may be considered in determining content ratings.
Examiner Note: Factors interpreted as categories, for example, see specification paragraph 16. 
Regarding claim 9, Mahyar discloses wherein the content information comprises video content and audio content.
Mahyar, abstract, Systems, methods, and computer-readable media are disclosed for systems and methods for intelligent content rating determination. Example methods include determining presence of a first feature in a first frame of a video using an object recognition algorithm, determining presence of a second feature in an audio file associated with the video using an audio processing algorithm, and determining presence of a third feature in a text file associated with the video using a natural language processing algorithm. Certain embodiments may include generating a predicted content rating for the video using a machine learning model, where the predicted content rating is based at least in part on the first feature, the second feature, and the third feature, and using feedback data for the predicted content rating to retrain the machine learning model.

Mahyar, col 3, lines 35-45, This disclosure relates to, among other things, devices, systems, methods, computer-readable media, techniques, and methodologies for intelligent content rating determination using multi-tiered machine learning. Certain embodiments automatically determine content ratings for digital content using, for example, analysis of audio, video, and text (e.g., closed captioning, synopses, metadata, etc.) components of digital content, such as a movie, video, song, or other digital content. Certain embodiments determine predicted content ratings using machine learning and other methodologies.
	Regarding claim 11, Mahyar discloses wherein the content information comprises metadata.
Mahyar, col 3, lines 35-45, This disclosure relates to, among other things, devices, systems, methods, computer-readable media, techniques, and methodologies for intelligent content rating determination using multi-tiered machine learning. Certain embodiments automatically determine content ratings for digital content using, for example, analysis of audio, video, and text (e.g., closed captioning, synopses, metadata, etc.) components of digital content, such as a movie, video, song, or other digital content. Certain embodiments determine predicted content ratings using machine learning and other methodologies.
Regarding claim Mahyar discloses wherein the analyzing of the content information is based on one or more of artificial intelligence techniques, natural language processing techniques, and automated video processing techniques.
	Mahyar, col 10, lines 20-40 The text processing module(s) 340 may be configured to analyze and/or process text content, such as text received from an audio-to-text transcription provided by the audio processing module(s) 330, subtitles associated with content, content artificial intelligence based process. Text processing module(s) 340 may include one or more algorithms configured to detect a meaning of text-based sentences.  
Regarding claim 13, Mahyar discloses wherein the analyzing of the content information comprises generating a plurality of values for the plurality of content categories.
Mahyar, col 2, lines 50-60, Content ratings may reflect the content or material for which the rating is assigned. For example, action movies that include nudity or violence may be assigned a rating of R by the MPAA, whereas a children's animation film may be assigned a rating of PG. Likewise, television programs with certain types of scenes, language, or themes may be assigned a rating by an entity based on the content presented in the television program. Factors such as nudity, sentiment, themes, language, violence, and/or other factors may be considered in determining content ratings.
Regarding claim 14, Mahyar discloses wherein the content advisory recommendation includes at least one of a movie rating and a television rating.
Mahyar, col 2, lines 15-45, Content ratings for digital content may include categories and/or classifications that represent the content of, for example, a video, a song, or other digital movie may have a content rating assigned by Amazon Maturity Ratings, the Motion Picture Association of America (MPAA), or another rating entity, that may indicate to a consumer the suitability of content in the movie for certain audiences. For example, Amazon Maturity Ratings may include categories or classifications of "Kids" for all audiences, "Older Kids" for children 7 years of age or older, "Teens" for consumers 13 years of age or older, "Young Adults" for consumers 16 years of age or older, and "Adults" for consumers 18 years of age or older. In another example, MPAA ratings may include ratings such as "G" for general audiences, "PG" for parental guidance suggested, "PG-13" for parents strongly cautioned (e.g., some material may be inappropriate for children under 13, etc.), "R" for restricted (e.g., under 17 requires accompanying parent or guardian, etc.), "NC-17" for adults only, and the like. In another example, television content ratings for television programs may include ratings such as "TV-Y" for appropriate for all children, "TV-Y7" for children age 7 and above, "TV-G" for suitable for all ages, "TV-PG" for some material may be unsuitable for children, "TV-14" for some material unsuitable for children under 14, "TV-MA" for programming designed to be viewed by adults or children older than 17, etc. In another example, audio content, such as music, may have content ratings such as "Parental Advisory," "Edited," and so forth to reflect the content of the audio. 
Regarding claim 15, Mahyar discloses:
accessing content information associated with a media item;
determining a plurality of content categories based on the content information; 
analyzing the content information based on the plurality of content categories; and 
generating a content advisory recommendation based on the analyzing of the content information.
Content ratings for digital content may include categories and/or classifications that represent the content of, for example, a video, a song, or other digital content. For example, a movie may have a content rating assigned by Amazon Maturity Ratings, the Motion Picture Association of America (MPAA), or another rating entity, that may indicate to a consumer the suitability of content in the movie for certain audiences. For example, Amazon Maturity Ratings may include categories or classifications of "Kids" for all audiences, "Older Kids" for children 7 years of age or older, "Teens" for consumers 13 years of age or older, "Young Adults" for consumers 16 years of age or older, and "Adults" for consumers 18 years of age or older. In another example, MPAA ratings may include ratings such as "G" for general audiences, "PG" for parental guidance suggested, "PG-13" for parents strongly cautioned (e.g., some material may be inappropriate for children under 13, etc.), "R" for restricted (e.g., under 17 requires accompanying parent or guardian, etc.), "NC-17" for adults only, and the like.
	Mahyar, col 2, lines 50-60, Content ratings may reflect the content or material for which the rating is assigned. For example, action movies that include nudity or violence may be assigned a rating of R by the MPAA, whereas a children's animation film may be assigned a rating of PG. Likewise, television programs with certain types of scenes, language, or themes may be assigned a rating by an entity based on the content presented in the television program. Factors such as nudity, sentiment, themes, language, violence, and/or other factors may be considered in determining content ratings.
Examiner Note: Factors interpreted as categories, for example, see specification paragraph 16.  
Regarding claim 16, Mahyar discloses wherein the content information comprises video content and audio content.
video using an object recognition algorithm, determining presence of a second feature in an audio file associated with the video using an audio processing algorithm, and determining presence of a third feature in a text file associated with the video using a natural language processing algorithm. Certain embodiments may include generating a predicted content rating for the video using a machine learning model, where the predicted content rating is based at least in part on the first feature, the second feature, and the third feature, and using feedback data for the predicted content rating to retrain the machine learning model. 
Regarding claim 17. Mahyar discloses wherein the content information comprises captions.
Mahyar, col 3, lines 35-45, This disclosure relates to, among other things, devices, systems, methods, computer-readable media, techniques, and methodologies for intelligent content rating determination using multi-tiered machine learning. Certain embodiments automatically determine content ratings for digital content using, for example, analysis of audio, video, and text (e.g., closed captioning, synopses, metadata, etc.) components of digital content, such as a movie, video, song, or other digital content. Certain embodiments determine predicted content ratings using machine learning and other methodologies.
Regarding claim 18, Mahyar discloses wherein the content information comprises metadata.
Mahyar, col 3, lines 35-45, This disclosure relates to, among other things, devices, systems, methods, computer-readable media, techniques, and methodologies for intelligent content rating determination using multi-tiered machine learning. Certain embodiments automatically determine content ratings for digital content using, for example, analysis of audio, 
Regarding claim 19, Mahyar disclose wherein the analyzing of the content information is based on one or more of artificial intelligence techniques, natural language processing techniques, and automated video processing techniques.
Mahyar, col 10, lines 20-40 The text processing module(s) 340 may be configured to analyze and/or process text content, such as text received from an audio-to-text transcription provided by the audio processing module(s) 330, subtitles associated with content, content summaries or synopses, chapter or section titles or descriptions, and/or other data or metadata associated with content. The text processing module(s) 340 may include one or more natural language processing modules or algorithms and may be configured to detect or determine the presence of features such as certain words or phrases, themes, sentiment, topics, and/or other features. The text processing module(s) 340 may be configured to perform semantic role labeling, semantic parsing, or other processes configured to assign labels to words or phrases in a sentence that indicate the respective word or phrase's semantic role in a sentence, such as object, result, subject, goal, etc. Semantic role labeling may be a machine learning or artificial intelligence based process. Text processing module(s) 340 may include one or more algorithms configured to detect a meaning of text-based sentences.  
Regarding claim 20, Mahyar discloses wherein the analyzing of the content information comprises generating a plurality of values for the plurality of content categories
Mahyar, col 2, lines 50-60, Content ratings may reflect the content or material for which the rating is assigned. For example, action movies that include nudity or violence may be nudity, sentiment, themes, language, violence, and/or other factors may be considered in determining content ratings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
6/21/2021